Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00988-CR

                                       Francisco L. ROBLES,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CR4228
                             Honorable Joey Contreras, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 27, 2019

DISMISSED

           On February 19, 2019, appellant filed a pro se motion to withdraw his appeal. Thereafter,

on March 18, 2019, appellant’s appointed counsel filed a motion to dismiss this appeal and

attached appellant’s February 19, 2019 motion as an exhibit. The motion is signed only by counsel.

See TEX. R. APP. P. 42.2(a) (requiring that a motion to dismiss be signed by both counsel and

appellant). However, in light of the record before us, we conclude good cause exists to suspend

operation of Rule 42.2(a) in this case. See TEX. R. APP. P. 2. We grant the motion and dismiss
                                                                                  04-18-00988-CR


this appeal. See TEX. R. APP. P. 42.2(a). Appellant’s pro se motion to withdraw this appeal filed

on February 19, 2019 is denied as moot.

                                                PER CURIAM

DO NOT PUBLISH




                                              -2-